                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Dana Dale Perry,

           Plaintiff,

     v.                                      Case No. 2:18-cv-117

Commissioner of
Social Security,

           Defendant.

                                     ORDER
     This matter is before the court for consideration of the
February 12, 2019, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C. §636(b).     The magistrate judge recommended that plaintiff’s
statement of errors be overruled, and that the Commissioner’s
decision be affirmed.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”          Doc. 17, pp. 16-17.         The time
period for filing objections to the report and recommendation has
expired,   and     no   party      has   objected     to   the   report     and
recommendation.
     The   court    adopts   the    report     and   recommendation    of   the
magistrate judge (Doc. 17).        Plaintiff’s statement of errors (Doc.
10) is overruled, and the decision of the Commissioner is affirmed.
The clerk shall enter judgment in favor of the Commissioner.
     It is so ordered.


Date: March 1, 2019              s/James L. Graham
                         James L. Graham
                         United States District Judge




                              2
